Opinion of the Court by
Chief Justice Hobson—
Sustaining Motion.
No form of bill of exception is required. (Civil Code, section 335.) A copy of the stenographer’s transcript approved by the court and filed for the purposes of an appeal by an order of court will be treated as a bill of exceptions when it contains all that is necessary in a bill of exceptions and it was intended as bill of except tions when filed by the circuit court. (Postal Telegraph Co. v. Louisville Cotton Oil Co., 137 Ky., 843.)
The motion to file the additional record is sustained.